Title: From Thomas Jefferson to Martha Jefferson Randolph, 8 September 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Martha
Schuylkill Sep. 8. 93.

I received this day Mr. Randolph’s letter of Aug. 31. with the horse, rather thin, having performed his journey in 7. days. However I shall hope to recruit him before I set out. The servant gives a very good account of him. The President sets out the day after tomorrow for Mount Vernon, and will be back about the last of the month. Within 4 or 5. days or a week after his return I can set out. The yellow fever, of which I wrote Mr. Randolph last week still encreases. The last week about twice as many have died as did the week before. I imagine there are between 3. and 400. persons ill of it. I propose after the President’s departure to remove my office into the country so as to have no further occasion to go into the town. I was just about ordering some few stores to be got and sent off to Richmond for Monticello: but I think it too unsafe now, and shall therefore write to Colo. Gamble to send up some from Richmond.—Tell Mr. Randolph that the box for me in the Custom house at Bermuda must be a small Orrery, cost 2 ½ or 3 guineas.—If Mrs. Beverley Randolph is still with you tell her that the Indians having refused to meet our Commissioners, we expect Mr. Randolph her spousy here in the course of a week on his way back. Present my respects to her and your other friends with you. My best affections to Mr. Randolph, yourself and dear little ones. Adieu my dear dear Martha.

Th:J.

